Case 1:20-cr-00152-PAB Document 196 Filed 11/16/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00152-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    JAYSON JEFFREY PENN,
2.    MIKELL REEVE FRIES,
3.    SCOTT JAMES BRADY, and
4.    ROGER BORN AUSTIN
5.    TIMOTHY R. MULRENIN,
6.    WILLIAM VINCENT KANTOLA,
7.    JIMMIE LEE LITTLE,
8.    WILLIAM WADE LOVETTE,
9.    GARY BRIAN ROBERTS,
10.   RICKIE PATERSON BLAKE,

      Defendants.


    GOVERNMENT’S SUPPLEMENTAL MOTION TO DISCLOSE GRAND JURY
                    MATERIAL TO DEFENSE COUNSEL
______________________________________________________________________

        The United States of America respectfully moves the Court, pursuant to Fed.

 R. Crim. P. 6(e)(3)(E)(i), for an order authorizing the government to disclose grand

 jury testimony to defendants and their attorneys, as part of discovery in this case, on

 the terms and conditions outlined below.

        AS GROUNDS for this motion, the government states as follows:

        1.     Fed. R. Crim. P. 6(e), with various exceptions, prohibits the disclosure of

 "matters occurring before the grand jury."
Case 1:20-cr-00152-PAB Document 196 Filed 11/16/20 USDC Colorado Page 2 of 4




          2.    Defense counsel has requested grand jury transcripts.

          3.    Fed. R. Crim. P. 6(e)(3)(E)(i) allows for Court-authorized disclosure of

 matters occurring before a grand jury, when such disclosure is “preliminarily to or in

 connection with a judicial proceeding.”

          4.   The pending case against defendants is a “judicial proceeding” and the

 requested disclosure is “in connection with” such proceeding. The government

 wishes to provide this discovery, but can do so only with the Court’s approval and

 order.

          5.    Because the grand jury proceedings (and the related transcripts and

 documents) remain secret, see Fed. R. Crim. P. 6(e), the government moves that

 disclosure be allowed only for purposes of defending this case, and such disclosure

 be made to defendants and their attorneys only; that such transcripts and exhibits be

 maintained in the defense attorneys’ custody; that such materials shall not be

 reproduced or disseminated; and such materials be returned to the United States at

 the end of this case.

          6.    On July 22, 2020, this Court granted the government’s initial Motion to

 Disclose Grand Jury Material to Defense Counsel. (Dkt. 88). In granting the

 government’s motion, the Court ordered that “the United States may disclose grand

 jury materials to the defendants and their attorneys in this case.” On October 6, 2020,

 the grand jury returned a superseding indictment, adding six individual defendants to

 the first count and charging defendant Jimmie Little with two additional counts.

 (Dkt. 101). While the Court’s July 22, 2020 order may be read to encompass the

 instant request, because of the addition of new defendants and defense counsel
                                             2
Case 1:20-cr-00152-PAB Document 196 Filed 11/16/20 USDC Colorado Page 3 of 4




 since the time of that order the government hereby makes a supplemental motion out

 of an abundance of caution.

          WHEREFORE, the government respectfully requests that the Court authorize

 the disclosure of grand jury testimony to defendants and their attorneys, in the due

 course of providing discovery in this case and on the terms and conditions outlined

 above.

      Respectfully submitted this 16th day of November, 2020.

                                         By:    s/ Heather D. Call
                                                HEATHER D. CALL
                                                Trial Attorney
                                                United States Department of Justice
                                                Antitrust Division
                                                450 Fifth Street, N.W.
                                                Washington, D.C. 20530
                                                Telephone: (202) 598-2623
                                                E-mail: Heather.Call@usdoj.gov

                                                Attorney for the United States




                                            3
Case 1:20-cr-00152-PAB Document 196 Filed 11/16/20 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 16th day of November 2020, I electronically filed

the foregoing GOVERNMENT’S SUPPLEMENTAL MOTION TO DISCLOSE GRAND

JURY MATERIAL TO DEFENSE COUNSEL with the Clerk of the Court using CM/ECF

which will send notification of such filing to counsel of record in the above-captioned

matter.




                                                 By: s/ Heather D. Call
                                                 HEATHER D. CALL
                                                 Trial attorney
                                                 United States Department of Justice
                                                 Antitrust Division
                                                 Washington Criminal II Office
                                                 450 Fifth Street, N.W.
                                                 Washington, D.C. 20530
                                                 Tel: (202) 598-2623
                                                 Email: Heather.Call@usdoj.gov

                                                 Attorney for the United States




                                             4
